Citation Nr: 1036876	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for arthritis of the right 
hand.

3.  Entitlement to service connection for arthritis of the left 
hand.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1979 to October 
2001. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the RO in St. 
Louis, Missouri, which denied service connection for bilateral 
hearing loss, bilateral tinnitus, right knee complaints (pain), 
left knee condition, right hand arthritis, left hand arthritis, 
and right ankle complaints.

The Board notes that the Veteran initiated an appeal in May 2008 
by submitting a notice of disagreement (NOD) as all of the issues 
adjudicated in the April 2008 rating decision.  A statement of 
the case was issued in December 2008.  The Veteran responded with 
a timely substantive appeal in January 2009 as to the issues of 
service connection for bilateral tinnitus, right hand arthritis 
and left hand arthritis.  As such, these are the only issues 
presently on appeal before the Board.

The issues of service connection for arthritis of the right hand 
and arthritis of the left hand are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the evidence is 
at least in equipoise that his tinnitus is related to active 
service to include in-service noise exposure.


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  In 
this case, the Board is granting in full the benefit sought on 
appeal.  As there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Service Connection

The Veteran contends he has tinnitus in his right ear as a result 
of service.  For the reasons that follow, the Board concludes 
that service connection is warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must generally be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As an initial matter, the Board finds there to be evidence of a 
current disability.  The Veteran reported in a January 2009 
statement that he has ringing in his right ear.  In this regard, 
the Board notes that tinnitus is a disability that lends itself 
to lay observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, outpatient treatment records from the 
General Leonard Wood Army Community Hospital (GLWACH) reflect a 
current diagnosis of right ear tinnitus.  See GLWACH treatment 
record, October 2008.

The inquiry that follows is whether there is evidence of an in-
service disease or injury.  The Veteran reports a history of 
significant noise exposure in service from firing weapons in the 
course of his duties as military police.  See GLWACH treatment 
record, October 2008.  His DD Form 214 confirms that his primary 
specialty in service was military police.  Although service 
treatment records are silent concerning any complaints, diagnosis 
or treatment of tinnitus, they do show that the Veteran was on 
medical surveillance and underwent frequent audiological testing 
because of his routine exposure to noise.  In this regard, the 
Board fully acknowledges that the Veteran suffered acoustic 
trauma in service.  Additionally, it is noted that the claims 
file does not contain any clear and convincing evidence to the 
contrary.  For the aforementioned reasons, in-service noise 
exposure is conceded here.  See Hickson, 12 Vet. App. at 253.

With respect to etiology and post-service noise exposure, the 
Veteran reports a history of tinnitus in the right ear for 
several years.  See GLWACH treatment record, October 2008.  He 
relates that this began prior to his discharge in 2001.  He also 
indicates that he had it most of the time in his right ear and 
that he has learned to adapt to it.  The Board observes that the 
Veteran has worked full time as a training specialist at Fort 
Leonard Wood since his retirement from service.  He has been to 
Iraq six times for training, with period of up to four months 
each, but has not been exposed to any IED blasts.  He denies 
having had any significant noise exposure at home.  

After reviewing the Veteran's claims file, the Board finds there 
to be competent and credible evidence that the Veteran's tinnitus 
was incurred as a result of noise exposure in service.  As 
previously noted, a claim of service connection may be supported 
by a showing of continuity of symptoms after discharge.  See 
38 C.F.R. § 3.303(b).  In this case, the Board has considered the 
statements of the Veteran concerning the continuity of 
symptomatology of tinnitus in the right ear since service, and 
the fact that tinnitus is a disability that lends itself to lay 
observation.  See Charles, supra; Jandreau, supra.  The Board 
finds the Veteran's statements to be credible and notes that 
there is no evidence of record to the contrary.  Moreover, as 
discussed above, the Veteran's in-service exposure to acoustic 
trauma has been conceded.  For these reasons, and resolving any 
reasonable doubt in favor of the Veteran, the Board therefore 
finds that there is credible lay evidence that the Veteran's 
tinnitus had its onset in service.

As the evidence is at least in equipoise as to whether the 
Veteran's tinnitus is related to service, the Board concludes 
that service connection is warranted.  The benefit-of-the-doubt 
rule has been applied in reaching this decision.  See 38 U.S.C. § 
5107(b) (West 2002); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert, supra.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran also claims that he has arthritis in his right and 
left hands as a result of service.  After a thorough review of 
the claims file, the Board finds that the record is not 
sufficiently developed to ensure an informed decision on these 
claims.  

Service treatment records show that the Veteran was seen in 
January 1996 with complaints of pain and swelling at the knuckles 
and joints of both hands.  The assessment was possible early 
degenerative joint disease or strained ligament and tendons (from 
excessive fishing for big fish).  

The Veteran's medical treatment records from GLWACH are silent 
concerning any complaints or treatment for arthritis in the 
hands.  However, in a January 2009 statement, the Veteran 
indicated that he has extreme problems with arthritis in both 
hands and that he takes Ibuprofen every day to null the pain 
somewhat so that he can complete his daily tasks.  

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  Based on the current evidence of record, the 
Board finds that an examination is warranted in this case.  As 
the Veteran has not yet been afforded an examination, the Board 
finds it necessary to remand the arthritis issues so that the 
Veteran can be scheduled for such an examination.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for an 
appropriate VA orthopedic examination to 
assess the current nature and etiology of 
the arthritis in his right and left hands.  
The entire claims file must be made 
available to the examiner for review, and 
the examiner should note that it has been 
reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether the 
Veteran has bilateral hand arthritis that 
is at least as likely as not (i.e., to at 
least a 50:50 degree of probability) a 
result of service, or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability).  In doing so, 
the examiner should take into account the 
Veteran's January 1996 service treatment 
records, which show complaints of pain and 
swelling at the knuckles and joints of both 
hands.

The examiner should provide a complete 
rationale for any opinion given.  

2. Thereafter, the AOJ should readjudicate 
the claims.  All new evidence received 
since the issuance of the October 2009 
supplemental statement of the case (SSOC) 
should be considered.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
furnished an SSOC and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


